DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 8/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujoka et al [US 2018/0178493] in view of Han et al [US 2017/0263887]
►	 With respect to claims 1-4, 6-8, Fujoka et al (figs 5 & 11, text [0001]-[0076]) discloses a display device comprising:
	a substrate (210, figs 5,11 & 14) comprising a first region (region of substrate 210 containing display 220), a second region (region of substrate 210 containing peripheral region 300), and a bending region (foldable portion 250 of substrate 210, fig 14), the bending region connecting the first region and the second region to each other;


	in the first region of the substrate, a first passivation layer (120/111, fig 14: 120/111 as a part of protective element 10 functions the first passivation layer) directly disposed on a second surface of the substrate which is opposite to the first surface thereof;
	in the second region of the substrate, a second passivation layer (120/113, fig 14: 120/111 as a part of protective element 10 functions the second passivation layer) directly disposed on the second surface of the substrate,
	wherein;
	a portion of each of the first passivation layer and the second passivation layer which is closest to the second surface of the substrate includes a photocurable resin which is cured (text [0031]-[0033], [0057]);
	the portion of the second passivation layer which is closest to the second surface of the second surface of the substrate defines an end which is closest to the bending region of the substrate;
	the portion of the first passivation layer which is closest to the second surface of the substrate 
defines an end which is closest to the bending region of the substrate;
	wherein the portion of he first passivation layer which is closest to the second surface of the substrate  and the portion of the second passivation layer which is closest to the second surface of the substrate are separated from each other at the bending region of the substrate to form a space which is between the first passivation layer and the second passivation layer and in the bending region (figs 11 & 14);
	wherein the portion of the first passivation layer which is closest to the second surface of the substrate and the portion of the second passivation layer which is closest to the second surface of the 
	wherein the portion of the first passivation layer which is closest to the second surface of the substrate and the display unit each defines an end which is closest to the bending region of the substrate, and the end of the portion of the first passivation layer which is closest to the second surface of the substrate is aligned with the end of the display unit (see fig 11 & 14)
	wherein the photocurable resin includes at least one cured product including an acrylate polymer, a polyurethane, and an acrylate compound including a SiO (text [0033]).
	wherein the photocurable resin includes at least one of an acrylic resin, a butyl rubber, a vinyl acetate resin, an ethylene vinyl acetate resin, a natural rubber, a nitrile, a silicate resin, a silicone rubber, and a styrene block polymer (text [0033]).
	Fujoka et al does not expressly teach the end of the portion of the first passivation layer is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the portion of the second passivation layer is inclined toward the second surface of the substrate, along a direction from the second region to the bending region.
	However, Han et al (fig 4, text [0082]-[0085]) teaches an end of the first passivation layer is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and an end of the second passivation layer is inclined toward the second surface of the substrate, along a direction from the second region to the bending region to provide the display device with reduced amount of stress problem (see text [0084])
	Therefore, before effective filing date of the claimed invention, it would have been obvious for those skilled in the art to modify the display device of Fujoka et al by having the end of the first passivation layer and the end of the second passivation layer being inclined as being claimed, per taught by Han, to provide a better bendable display device with less problem of separation of passivation layers 
►	With respect to claim 5, the claimed thickness of the first passivation layer would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claim 15, Fujoka et al (figs 5 & 11, text [0001]-[0076]) discloses a display device comprising:
	a substrate (210, figs 5,11 & 14) comprising a first region (region of substrate 210 containing display 220), a second region (region of substrate 210 containing peripheral region 300), and a bending region (foldable portion 250 of substrate 210, fig 14), the bending region connecting the first region and the second region to each other;
	a display unit (220) which displays an image, the display unit disposed on a first surface of the substrate in the first region thereof;
	in the first region of the substrate, a first passivation layer (120/111, fig 14: 120/111 as a part of protective element 10 functions the first passivation layer) directly disposed on a second surface of the substrate which is opposite to the first surface of the substrate, a portion of the first passivation  layer which is closest to the second surface of the substrate defining an end thereof closest to the bending region of the substrate;

	Fujoka et al does not expressly teach the end of the portion of the first passivation layer which is closest to the second surface of the substrate is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the portion the second passivation layer which is closest to the second surface of the second surface of the substrate  is inclined toward the second surface of the substrate, along a direction from the second region to the bending region.
	However, Han et al (fig 4, text [0082]-[0085]) teaches the end of the first passivation layer is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the second passivation layer is inclined toward the second surface of the substrate, along a direction from the second region to the bending region to provide the display device with reduced amount of stress problem (see text [0084])
	Therefore, before effective filing date of the claimed invention, it would have been obvious for those skilled in the art to modify the display device of Fujoka et al by having the end of the first passivation layer and the end of the second passivation layer being inclined per taught by Han to provide a better bendable display device with less problem of separation of passivation layers (protective layers).  Combine the teaching of Han to Fujoka et al would provide the display device of Fujoka et al in view of Han with the the end of the portion of the first passivation layer is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the portion of the second passivation layer is inclined toward the second surface of the substrate, along a direction from the second region to the bending region as being claimed.

 ►	With respect to claim 16, Fujoka et al substantially discloses the claimed display device including the first passivation layer corresponds to the display unit and is contact with the second surface of the substrate in the first region thereof.
	Fujoka et al does not expressly teach a polarization layer disposed the display unit between the first surface of the substrate and the polarization layer wherein the first passivation layer corresponds to the polarization layer.
	However, Han et al teaches teach the polarization layer (520, fig 4) disposed the display unit (300) between the first surface of the substrate (100) and the polarization layer (520) wherein the first passivation layer (170) corresponds to the polarization layer.
	Therefore, before the effective filing of the claimed invention, it would have been obvious for those skilled in the art to modify the display device of Fujoka et al by using the polarization layer as being claimed, per taught by Flan et al, to provide the display device with improved image controlling light path operation in display. 
►	With respect to claim 17, Fujoka et al discloses a driver (230) with which the display unit is driven to display the image, the driver disposed in the second region of the substrate where in the second passivation layer corresponds to the driver.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
	Contradict to Applicant’s argument on page 10, Applicant argues that Applicant respectfully submits that even if Fujioka's (adhesive layer) portion 120 which is closest to substrate 210 was modified by Han's (adhesive layer) portion 180 which is closest to substrate 100, since Han's (adhesive layer) portion 180 does not define an end closest to the "bending region" BA and especially that such end is inclined, the combination of Fujioka and Han does not disclose, teach or suggest at least: 
the end of the portion of the second passivation laver which is closest to the second surface of the substrate [and includes a photocurable resin which is cured! is inclined toward the second surface of the substrate, along a direction from the second region to the bending region of amended Claim 1, and the end of the portion of the first/second passivation laver which is closest to the second surface of the substrate is inclined toward the second surface of the substrate, along a direction from the first second region to the bending region of amended Claim 15. 
	Since Fujioka and Han, alone or in combination, fails to disclose, teach or suggest all of the limitations of amended Claims 1 and 15, prima facie obviousness does not exist regarding Claims 1 and 15 and Claims variously depending therefrom. Entry of the claim amendments, reconsideration, withdrawal of the claim rejections under AIA  35 U.S.C. §103 and allowance of Claims 1-8 and 15-17 are respectfully requested.
The argument is not persuasive, since the rejection is based on Fujoka in view of Han.  Fujoka discloses the end of the portion of the first passivation layer and the end of the portion the second passivation layer which are closest to the second surface of the substrate and include photocurable resin being cured. Said end of the portion of the first passivation layer and said end of the portion of the second passivation layer define a space/opening between the first passivation layer and the second passivation layer.  Han sees advantage of inclined end of portion of passivation layer to the bending region to reduce stress problem of display device.  Combining  the teaching of Han to Fujoka et al would provide the display device of Fujoka et al in view of Han with the the end of the portion of the first passivation layer is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the portion of the second passivation layer is inclined toward the second surface of the substrate, along a direction from the second region to the bending region as being claimed.  It is notice that  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819